469 F.2d 83
UNITED STATES of America, Appellee,v.Charles Anthony FERRARA and James Brain Ferrara, Appellants.
No. 71-3051.
United States Court of Appeals,Ninth Circuit.
July 10, 1972.

James F. Van Norman, appeared on his own behalf, Mineola, N. Y., for appellants.
Joseph L. Ward, U. S. Atty., Daniel E. Ahlstrom, Asst. U. S. Atty., Las Vegas, Nev., for appellee.
Before CHAMBERS, BROWNING and KILKENNY, Circuit Judges.
PER CURIAM:


1
After a hearing James F. Van Norman, of Mineola, New York and counsel of record for the appellants, is assessed a penalty of Five Hundred Dollars for failure to prosecute the appeal with due diligence.


2
The said sum shall be paid within fourteen days from the filing of this order, and shall be paid into the Registry of the Clerk of the United States District Court for the Central District of California, at Los Angeles.


3
The order is made pursuant to Rule 46(c), Federal Rules of Appellate Procedure.